        Case 3:20-cv-08276-SPL Document 1 Filed 10/23/20 Page 1 of 4


             Lindsay G. Leavitt – 029110
 1               Lleavitt@jsslaw.com
              Jordan T. Leavitt – 031930
 2                jleavitt@jsslaw.com
      JENNINGS, STROUSS & SALMON, P.L.C.
 3     A Professional Limited Liability Company
              One East Washington Street
 4                     Suite 1900
             Phoenix, Arizona 85004-2554
 5            Telephone: (602) 262-5911
 6 Attorneys for Defendants
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF ARIZONA
 9
10      Peter Strojnik,                             No.
11                   Plaintiff,
                                                    DEFENDANTS’ NOTICE OF
12      vs.                                         REMOVAL
13      Lonesome Valley Hospitality, LLC,
        dba Hampton Inn & Suites Prescott
14      Valley; Hilton Worldwide Holdings,
        Inc. aka Hilton Franchise Holdings,
15      LLC aka Hilton Holdings, LLC,
16                   Defendants.
17            Pursuant to Local Rule of Civil Procedure (“Local Rule”) 3.6(a) and 28 U.S.C.
18 §§ 1331, 1441(a)(c) and 1446, Defendants Lonesome Valley Hospitality, LLC, and
19 Hilton Worldwide Holdings, Inc. (“Defendants”) provide notice of the removal to this
20 Court of Strojnik v. Lonesome Valley Hospitality, LLC et al., filed in the Yavapai
21 County Superior Court, and assigned case number P1300-CV202000781.
22 I.         INTRODUCTION
23            Mr. Strojnik—a former attorney who, in 2018, was disbarred from practicing
24 law in Arizona for filing hundreds of meritless ADA accessibility lawsuits—has now
25 begun filing ADA lawsuits as a pro se litigant and seeking tort damages for barriers to
26 accessibility that he alleges he personally encountered at Defendants’ hotel and
27 property. Mr. Strojnik has asserted a claim under the Americans with Disabilities Act
28
                                                                          7353962v1(69790.1)
         Case 3:20-cv-08276-SPL Document 1 Filed 10/23/20 Page 2 of 4



 1 (“ADA”) as well as a smorgasbord of state law claims that all arise from his underlying
 2 ADA claim, including negligence, negligent misrepresentation, failure to disclose,
 3 consumer fraud, civil conspiracy to commit fraud, and aiding and abetting. The Court
 4 has jurisdiction over the lawsuit because Mr. Strojnik’s ADA claim against Defendant
 5 Lonesome Valley Hospitality, LLC arises under federal law and his civil conspiracy
 6 and aiding and abetting claims against Defendant Hilton Worldwide Inc. satisfy the
 7 diversity jurisdiction removal standards. Accordingly, removal is proper.
 8 II.      THIS COURT HAS ORIGINAL JURISDICTION PURSUANT TO 28
            U.S.C. § 1331 and § 1332
 9
10          Under 28 U.S.C. § 1441(a), a defendant may remove any case over which the
11 Court has “original jurisdiction.” A district court has original jurisdiction of all civil
12 actions arising under the Constitution, laws, or treaties of the United States. See 28
13 U.S.C. § 1331.
14          Mr. Strojnik has asserted a claim against Defendant Lonesome Valley
15 Hospitality for alleged ADA violations that exist because of, and therefore arise under,
16 the laws of the United States. See 42 U.S.C. § 12101, et seq.
17          Mr. Strojnik, an Arizona resident, has also asserted claims against Defendant
18 Hilton Worldwide Inc., a foreign corporation, the amount of controversy which Mr.
19 Strojnik asserts exceeds $75,000.00. Accordingly, Mr. Strojnik’s claims against
20 Defendant Hilton Worldwide Inc. can also be removed under 28 U.S.C. § 1332.
21 III.     THIS NOTICE OF REMOVAL IS TIMELY
22          A defendant may file a Notice of Removal within “30 days after the receipt by
23 the defendant, through service or otherwise, of a copy of the initial pleading setting
24 forth the claim for relief upon which such action or proceeding is based…” 28 U.S.C.
25 § 1446(b)(1).
26          Mr. Strojnik filed this Complaint in the Yavapai County Superior Court on
27 September 22, 2020. See Exhibit A. He filed a Declaration of Service alleging that he
28
                                                2
                                                                            7353962v1(69790.1)
        Case 3:20-cv-08276-SPL Document 1 Filed 10/23/20 Page 3 of 4



 1 served Defendant Hilton Worldwide Holdings, Inc. on September 25, 2020 and
 2 Defendant Lonesome Valley Hospitality, LLC accepted Service on October 13, 2020.
 3 See Exhibit B. This means Defendant Hilton Worldwide Inc.’s deadline for filing a
 4 Notice of Removal is October 25, 2020 and Defendant Lonesome Valley Hospitality
 5 LLC’s deadline for removal is November 12, 2020. Accordingly, this Notice is timely.
 6 IV.     DEFENDANTS HAVE COMPLIED WITH THE LOCAL RULE
           GOVERNING REMOVAL.
 7
 8         A copy of the entire state court record, as it existed on the date of this filing, is
 9 attached as Exhibits C [1-6]. See L.R.Civ. 3.6(b). A verification of Lindsay G. Leavitt,
10 confirming that the state court record attached as Exhibits C [1-6] are true and
11 complete, is attached as Exhibit D. No motions are pending in the state court. See
12 L.R.Civ. 3.6(c). Contemporaneously with this filing, a separate notice will be filed in
13 state court with a copy of this Notice attached as Exhibit E. See L.R.Civ. 3.6(a).
14 V.      CONCLUSION
15         Because this case satisfies the requirements for being in federal district court
16 and Defendants complied with the removal process, this case should be removed from
17 the Yavapai County Superior Court to the U.S. District Court for the District of
18 Arizona.
19         RESPECTFULLY SUBMITTED this 23rd day of October, 2020.
20                                      JENNINGS, STROUSS & SALMON, P.L.C.
21                                      By s/ Lindsay G. Leavitt
                                          Lindsay G. Leavitt
22                                        Jordan T.Leavitt
                                          One East Washington Street, Suite 1900
23                                        Phoenix, Arizona 85004-2554
                                          Attorneys for Defendants
24
25
26
27
28
                                                 3
                                                                              7353962v1(69790.1)
     Case 3:20-cv-08276-SPL Document 1 Filed 10/23/20 Page 4 of 4



 1                        CERTIFICATE OF SERVICE
 2      I hereby certify that on October 23, 2020, I electronically transmitted the
        attached document to the Clerk’s Office using the CM/ECF System for filing
 3      and transmittal of a Notice of Electronic Filing to the following CM/ECF
        registrants:
 4
 5
 6
 7      I hereby certify that on October 23, 2020, I served the attached document by
        U.S. mail on the following, who are not registered participants of the CM/ECF
 8      System:
 9
                                    Peter Srojnik
10                             7847 N. Central Avenue
                                 Phoenix, AZ 85020
11                                ps@strojnik.com
                                  Plaintiff Pro Per
12
13
                                                        s/ Tana Davis-Digeno
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          4
                                                                    7353962v1(69790.1)
